El Juez Presidente Sr. Hernandez,
emitió la opinión del tribunal-.
El presente es nn recurso de apelación interpuesto por la acusación de Prudencio Matos representada por su viuda e hijos, contra sentencia que en 25 de febrero del año pró-ximo pasado 1915, pronunció la Corte de Distrito de Ponce declarando con lugar recurso de certiorari ante ella promo-vido por José Morales G-arcía contra el Juez Municipal de Tauco, Tomás Olivari Santoni, en pleito civil No. 12 seguida por Morales García contra Prudencio Matos en cobro de pesos, y anulando en su consecuencia todos 1-os procedimientos seguidos en dicho pleito desde la orden de 14 de julio de 1914 por la cual se dejó sin efecto orden anterior de la misma corte municipal dictada en 12 de marzo del propio año, aprobato-ria de transacción habida entre las partes.
Los procedimientos que motivaron la solicitud del auto de certiorari fueron los siguientes:
*603Io. Con fecha 22 de noviembre de 1904 presentó demanda a la Corte Municipal de Yanco, Francisco López Acosta como apoderado de José Ramón Morales García, contra Prudencio Matos en cobro de $235.82, y el juicio terminó por senten-cia registrada en rebeldía del demandado el 2 de febrero de 1905 declarando con lugar la demanda.
2o. Para ejecutar dicha sentencia se libró orden al marshal de la expresada corte municipal, quien en pública su-basta adjudicó al demandante José Ramón Morales García, único licitador, una finca rústica de la propiedad del deman-dado con cabida de ocho cuerdas más o menos, radicada en el barrio Rubias del término municipal de Yauco, por la can-tidad de $240.92.
3o. Algunos años después, en marzo 4, 1914, Juana Rodrí-guez viuda de Prudencio Matos y sus hijos Juan Rosario, Francisco, Andrés, Monserrate y Bernarda Matos y Rodrí-guez en concepto de únicos y universales herederos de Pru-dencio Matos, representados por su abogado José Tons Soto, radicaron moción con súplica de que se declarara la nulidad de la sentencia, orden de ejecución, subasta y posesión de la finca adjudicada a José Ramón Morales García, restitu-yéndose a los comparecientes en la posesión de ella, a cuyo fin alegaron defectos sustanciales en la tramitación del juicio.
4o. Señalado para la vista de la anterior moción el día 12 del citado marzo, los abogados José Tous Soto y Rafael Palacios en representación de la sucesión de Prudencio Matos, y el abogado Gustavo Rodríguez en la de José R. Morales, sometieron a la aprobación de la corte municipal una moción de transacción en virtud de la cual Morales García pagaría a la sucesión de Prudencio Matos la suma convenida ele $300 que unida a la reclamada en la demanda sumaban ambas el valor total de la finca, obligándose la referida sucesión a trasmitir por escritura pública a favor de Morales García todos los derechos que podrían corresponderle sobre la indi-cada finca, y desistiendo la misma sucesión de todo procedi-miento judicial contra Morales García en reclamación de la *604finca a éste adjudicada. La anterior moción de transacción fné aprobada en la misma fecha.
5o. En 2 de jnlio de 1914, la sucesión de Prudencio Matos bajo la representación de su abogado José Tous Soto soli-citó se señalase día para la vista de la moción de nulidad de 4 de marzo de 1914, la que reproducía en todas sus partes, alegando que el abogado Don Rafael Palacios Rodríguez en representación de dicha sucesión había celebrado una tran-sacción con el abogado representante de Eamón Morales Gar-cía, habiendo rehusado dicha sucesión aceptar semejante tran-sacción.
6o. La corte municipal, en vista de la anterior moción, dictó orden en 14 de julio de 1914, dejando sin efecto la dictada en 12 de marzo de 1914 aprobatoria de la transacción y señaló el día 24 del citado julio para la vista de la moción sobre nulidad de procedimientos.
7o. La vista de la moción fué pospuesta y discutida por fin en 9 de diciembre de 1914, en cuyo día fué resuelta, habién-dose declarado nulas la sentencia dictada en el pleito, la orden de ejecución, la subasta y la posesión de la finca y ordená-dose la restitución de ésta a la sucesión de Prudencio Matos.
Alegó el peticionario como razones legales para la expe-dición del auto de certiorari, falta de jurisdicción por parte del juez municipal para anular la transacción en virtud de la cual había desistido la sucesión Matos de toda reclamación sobre la finca adjudicada a Morales García, e irregularidad en los procedimientos de dicha corte inferior al dejar sin efecto la resolución de 12' de marzo de 1914 por la que aprobó la transacción en virtud de moción de la sucesión Matos, sin haber sido notificado previamente de esa moción el peticio-nario ni dádosele oportunidad para discutirla, con infracción ■de los artículos 317 y 318 del Código de Enjuiciamiento Civil.
La Corte de Distrito de Ponce funda su sentencia ape-lada en que la orden dictada por la Corte Municipal de Tauco •en 12 de marzo de 1914 aprobando la transacción de las par-tes, estaba ajustada a la ley porque dicha transacción fué *605hecha por los abogados de récord de las partes en el pleito y era obligatoria para las mismas según la ley sobre admi-sión al ejercicio de la-abogacía aprobada en 8 de marzo de 1906.
No estamos conformes con el fundamento en qne descansa la resolución apelada.
La sección 9a. de la ley de 8 de marzo de 1906 determi-nando reglas para el ejercicio de la profesión de abogado en Puerto Pico y derogando leyes anteriores sobre la mate-ria, dice así:
“Todo abogado, en tanto qne no se le haya notificado por sus clien-tes la revocación de su representación, tendrá derecho para obligar al que lo haya elegido como tal en todas las gestiones que judicial-mente practique en nombre de dicho cliente y que consten en las mi-nutas de la corte ante la que tales gestiones se verifiquen, pero no de otra suerte.”
Opinamos que la sección transcrita se refiere solamente al poder que tiene el abogado de nn cliente con relación a los procedimientos qne se sigan en una corte, sin que ese poder pueda tener el alcance de obligar el abogado al cliente mediante transacción o arreglo o de cualquier otro modo en lo que respecta a cuestiones independientes del procedi-miento y que afecten a la materia objecto de la acción más que al remedio.
En la transacción de que se trata está envuelta la obli-gación de otorgar una escritura formal de traspaso de bien inmueble mediante pago de una cantidad de dinero, lo cual importa un acto de riguroso dominio que exije mandato ex-preso, según el artículo 1615 del Código Civil. TJn abogado, como cualquier otro mandatario, está sujeto al precepto de dicbo artículo.
Para mayor ilustración sobre ese particular, véanse 6 C. J., p. 643, sec. 147; p. 657, sec. 169; p. 659, sec. 175; 2 R. C. L., p. 976, sec. 54; p. 986, sec. 63; p. 989, sec. 68; p. 995, sec. 75.
*606Pero es que la resolución apelada se sostiene por otro fundamento, o sea, por el mismo que invocó el peticionario Ramón Morales García al solicitar la expedición del auto de certiorari, consistente en haberse infringido por el Juez Municipal de Yauco el artículo 317 del Código de Enjuicia-miento Civil al dejarse sin efecto la orden de 12 de marzo de 1914, sin audiencia de Morales García. Ese artículo previene las formalidades que deben llenarse para la tramitación de toda moción y tales formalidades no se ban llenado en el presente caso, pues el Juez Municipal de Yauco dejó sin efecto la orden de 12- de marzo de 1914, a virtud de moción de la suce-sión Matos, sin notificar ni oir a la parte contraria.
Dichas formalidades deben llenarse tanto en las cortes de distrito comq en las cortes municipales.
Por las razones expuestas es de confirmarse la resolu-ción apelada, debiendo proceder el Juez Municipal de Yauco con arreglo a los principios establecidos en la presente opinión.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.